The opinion of the court was delivered by
Burch, J.:
This is a second appeal. (See Green v. Insurance Co., 112 Kan. 50, 209 Pac. 670.) When the case was here before, it was indicated that solution of the controversy depended on whether Downs had authority to act for Ralph S. Green. At the second trial such authority not only was not established, but was fairly disproved. In any event, the finding of the district court in favor of plaintiff is amply' sustained. It would serve no useful purpose to reproduce and discuss the evidence, and the judgment of the district court is affirmed.